The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "May the Oklahoma State Department of Health, pursuant to 63 Ohio St. 1-1708 [63-1-1708] (1971), purchase malpractice insurance for a doctor who is employed by the Department on a 4/5 time basis and who is also an Adjunct Professor in the Department of Public Health at the O.U. Health Sciences Center." Title 63 Ohio St. 1-1708 [63-1-1708] (1971) states as follows: "The State Commissioner of Health may purchase, with public funds, insurance to protect the public against malpractice of doctors and nurses employed by the State Department of Health full time, and to indemnify such doctors and nurses in connection therewith; and the Director of any County, District or Cooperative Department of Health may purchase, with public funds, insurance to protect the public against malpractice of doctors and nurses employed full time by such department and to indemnify such doctors and nurses in connection therewith. This section shall not be construed to make the state or a county, or any of the aforesaid departments of: health, liable for damages resulting from such malpractice." Emphasis added The Oklahoma State Board of Health, and the offices thereof, are created of statute 63 Ohio St. 1-103 [63-1-103] (1971) et seq. As such, it is unable to accomplish any act which it is not specifically empowered to do by statute. Boydston v. State, Okl. 277 P.2d 138 (1956); Adams v. Professional Practices Commission, Okl. 524 P.2d 432 (1974).  Section 63 Ohio St. 1-1708 [63-1-1708] does not empower the Commissioner to purchase malpractice insurance for individuals who work part time for the State Department of Health, and part time for another state agency, but only for those employed full time by the Department or one of its constituent agencies. Where the language of a statute is unambiguous, there is no occasion for application of rules of construction, and the statute will be accorded the meaning expressed by the language employed. City of Bethany v. Hill, (Okl.) 509 P.2d 1364 (1973). It is, therefore, the official opinion of the Attorney General that the Oklahoma State Department of Health may not purchase malpractice insurance for a doctor employed less than full time by that Department pursuant to 63 Ohio St. 1-1708 [63-1-1708] (1971). (William W. Gorden Jr.)